DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Karam being used in combination with Clements and Goldman.  See the new rejection below.

Double Patenting
Claims 1-5, 7, 9-17, and 19-23 stand rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5, 10, and 15 of U.S. Patent No. 10,721,499 in view of US PG Pub 2015/0058709 to Zaletel and US PG Pub 2011/0225515 to Goldman as shown in the previous Office Action.
Claims 1, 10-12, 16, and 20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 6, and 16 of U.S. Patent No. 10,187,666 in view of US PG Pub 2011/0225515 to Goldman as shown in the previous Office Action.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claim(s) in the pending application**

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2016/0057457 to Clements (“Clements”) in view of US PG Pub 2011/0225515 to Goldman (“Goldman”) and US PG Pub 2014/0115621 to Karam (“Karam”).
Regarding claim 1, “A method for live video streaming” reads on the creation of a live video broadcasting mobile application for social sharing of digital streamed video data (abstract, claim 1) disclosed by Clements and represented in Fig. 1.  Clements also discloses (¶0013, ¶0046) that the camera of the smart device is used as video input device along with a plurality of other mobile devices that are used as a live video source, where the app is used to switch and broadcast a video from the live feed acquired by the other mobile devices; (¶0059) LFM application supports devices such as Drones, Wearables, etc.
As to “the method comprising: executing a client application with a mobile computing device, the client application configured to render and display a social timeline of content exchanged on a social media platform” Clements discloses (¶0013, claim 1) that the LiveFromMe service which is a part of CDN that includes a server is connected, via the Internet, with the smart device having the social media application as represented in Fig. 1 (elements 104, 110, 116); (¶0014) the user activates the LFM application on a smart device, a streaming video broadcast may be created. A data stream of video is passed via a communication path being established between the smart device and the LiveFromMe service.  Clements further discloses (¶0034, ¶0035) that the user of the smart device broadcasts a live video feed into their social network timeline.
As to “transmitting, over a network, a live video stream, captured by a camera associated with the mobile computing device, to a plurality of viewing devices via the social media platform” Clements discloses (¶0013, ¶0014) the user activates the LFM application on a smart device and enables a video input device such as a camera to be activated to stream video broadcast; a data stream of video is passed via a communication path being established between the smart device and the LiveFromMe service and delivered to other recipients with LFM application as represented in Fig. 1.
Clements meets all the limitations of the claim except “receiving, by the client application, information about engagements from the plurality of viewing devices during a course of the live video stream, the engagements including a plurality of gesture-based feedback signals from one or more of the plurality of viewing devices wherein, for each gesture-based feedback signal in the plurality of gesture-based feedback signals, the information includes a time of a user gesture that is correlated with a frame of the live video stream...”  However, Goldman discloses (abstract, ¶0095, ¶0097) that the users express emotional reactions, such as clapping, to the media content streamed in real-time, where the reactions are stored in time association with the streaming media content, where (¶0090) the system obtains users reactions/gestures, such as clapping or arm-waving, from participating users’ motion detecting devices (viewing devices) as represented in Fig. 18 and Fig. 19 (element 1980); (¶0097) since the emotive activity/reactions is recorded in sync with the live content, the system reconstructs emotive activity of a user when the content is played.
As to “for each of at least a portion of the plurality of gesture-based feedback signals, displaying on a portion of a display screen…a respective gesture-based feedback signal as an animation based on the time of the user gesture” Goldman discloses (¶0097, ¶0098) that the emotive reactions/gestures of the users during presentations of the content is stored in the database, and when the content is presented to other users at the later time, their emotive activity/gestures correlates in time with the video content is presented to other users; (¶0090, ¶0043) users detected motion gestures/reactions are obtained and imitated through animations of their avatars.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Clements’ system by associating user engagements with times added to video stream and displaying icons representing engagements based on the associated times as taught by Goldman in order to share users viewing experience with each other at the same time (¶0007).
Combination of Clements and Goldman meets all the limitations of the claim except “receiving information about engagements…wherein, for each gesture-based feedback signal in the plurality of gesture-based feedback signals, the information includes a time of a user gesture that is correlated with a frame of the live video stream and a user identifier corresponding to the user gesture.”  However, Karam discloses (¶0026) that the user provided vote (gesture-based feedback signal) is stored in the database as a vote value associated with a single frame, where (¶0036, ¶0037) the votes are submitted by selecting a favorable/thumbs-up icon or unfavorable/thumbs-down icon and the vote value is then associated with a time the vote is input corresponding to the position of the marker on the timeline as represented in Figs. 3A and 3B (elements 315, 320-322); (¶0024, ¶0025, ¶0045) the information about the votes received is stored in the database along with the user ID.
As to “for each of at least a portion of the plurality of gesture-based feedback signals, displaying on a portion of a display screen that displays the live video stream, a symbol representing a respective gesture-based feedback signal…based on the time of the user gesture” Karam discloses (¶0035, ¶0048) that the voting is done in real time while the video is being displayed where the display of the voting data is updated in real time as votes are entered; (¶0049) favorable/unfavorable votes from the users are represented using color gradients; one bar chart area represents favorable votes over time, and another bar chart area represents unfavorable votes over time, with longer bars representing more votes for the corresponding segments/times, and the horizontal position of each bar corresponding to the approximate time of the votes contributing to the bar as represented in Fig. 3D.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Clements and Goldman’s systems by receiving information about engagements including a time of a user gesture and a user identifier corresponding to the user gesture and displaying a symbol representing user gesture as taught by Karam in order to navigate videos to find the most popular segments of a video by providing user rating of videos to complement video with useful information (¶0004).

Regarding claim 4, “The method of claim 1, wherein the symbol is a computer-generated icon devoid of user-entered textual content” Karam discloses (¶0036, ¶0049) that the user vote is an icon that provides a visual description of the types of votes associated with the video as represented in Fig. 3A and 3B.

Regarding claim 5, “The method of claim 4, wherein the engagements include at least one viewer join notification, further comprising: displaying, on the display screen that displays the live video stream, the at least one viewer join notification” Goldman discloses (¶0072, ¶0077) that the system provides visual overlays of the user’s chat communication over the social network, and when a user joins the social venue, their graphical representation is overlaid.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Goldman and Karam, and further in view of US PG Pub 2014/0137144 to Jarvenpaa (“Jarvenpaa”) and US PG Pub 2015/0015690 to Roh (“Roh”).
Regarding claim 2, combination of Clements, Goldman, and Karam meets all the limitations of the claim except “The method of claim 1, wherein the user gesture includes a tap on a display screen of viewing device.”  However, Jarvenpaa discloses (¶0069, ¶0080, ¶0081) that while the user is viewing a live video stream, the audience reactions to the video stream is recorded by displaying options to the audience and selecting/tapping Agree or Disagree buttons as represented in Fig. 6A (elements 632, 634); (¶0046, ¶0095) the viewer interacts with the video where the button can be replaced with a user interface element that is activated using a touchpad input.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Clements, Goldman, and Karam’s systems by tapping on a portion of the display as the user gesture as taught by Jarvenpaa in order to record reaction by selecting of reaction buttons that the viewer/user can click in real-time while watching the video (¶0046).
Combination of Clements, Goldman, Karam, and Jarvenpaa meets all the limitations of the claim except “the method further comprising: removing, by the client application, the symbol from the display screen after expiration of a period of time from the time of the tap.”  However, Roh discloses (¶0156, ¶0158) that the captured image of the user reaction is reduced and moved away from the center to the corner of the screen after a predetermined time (e.g., 2 seconds). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Clements, Goldman, Karam, and Jarvenpaa’s systems by moving an icon from a first location to a second location on the screen as taught by Roh in order to inform the viewer about the reaction without interrupting video.

Regarding claim 3, “The method of claim 2, the method comprising: moving the symbol from a first location to a second location during the period of time” Roh discloses (¶0156, ¶0158) that the captured image of the user reaction is reduced and moved away from the center to the corner of the screen after a predetermined time (e.g., 2 seconds).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Goldman and Karam, and further in view of Roh.
Regarding claim 7, “The method of claim 1, wherein the plurality of viewing devices include a first viewing device and second viewing device, the method further comprising: rendering a first symbol representing a first gesture-based feedback signal provided by the first viewing device based on a time associated with a first user gesture taken with respect to the first viewing device; and rendering a second symbol representing a second gesture-based feedback signal provided by the second viewing device based on a time associated with a second user gesture taken with respect to the second viewing device” Goldman discloses (abstract, ¶0095, ¶0097) that the users express emotional reactions to the media content streamed in real-time, where the reactions are stored in time association with the streaming media content; (¶0090) the system obtains users reactions/gestures from participating users’ motion detecting devices (different viewing devices); (¶0097) since the emotive activity/reactions is recorded in sync with the live content, the system reconstructs emotive activity of a user when the content is played.
Combination of Clements, Goldman, and Karam meets all the limitations of the claim except “the second symbol being rendered at a location of the display screen that is different than a location of the first symbol, the second symbol being removed from the display screen at a time after removal of the first symbol.” However, Roh discloses (¶0156, ¶0158) that the captured image of the user reaction is reduced and moved away from the center to the corner of the screen after a predetermined time (e.g., 2 seconds).  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Clements, Goldman, and Karam’s systems by moving an icon from a first location to a second location on the screen as taught by Roh in order to inform the viewer about the reaction without interrupting video.

Regarding claim 9, “The method of claim 7, wherein the first symbol moves from a first location on the display screen to a second location on the display screen during a display of the first symbol, wherein the second symbol moves from a third location on the display screen to a fourth location on the display screen during a display of the second symbol” Roh discloses (¶0156, ¶0158) that the captured image of the user reaction is reduced and moved away from the center to the corner of the screen after a predetermined time (e.g., 2 seconds).

Claims 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Goldman and Karam, and further in view of US PG Pub 2014/0215512 to Maruyama (“Maruyama”).
Regarding claim 10, see rejection similar to claim 1.
In addition, combination of Clements, Goldman, and Karam meets all the limitations of the claim except “the engagements including…at least one text-based message from viewers of the live video stream..., and displaying, on the portion of the display screen that displays the live video stream, the at least one text-based message.”  However, Maruyama discloses (¶0133) that the user provides comment associated with a specified time or a specified frame number of the video, where (¶0134) each comment provided by the users is received/stored and displayed in association with an image to which the comment is provided along with a user ID of the user, a time point of the comment in the video. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Clements, Goldman, and Karam's systems by receiving information about engagements including a time of a user gesture and a user identifier corresponding to the user gesture as taught by Maruyama in order to generate a video content in which a user engagement is superimposed with an increased visibility (¶0024) along with affecting the display priority of an engagement with the user ID specified in advance by the user (¶0219).

Regarding claim 11, “The non-transitory computer-readable medium of claim 10, wherein the camera is a first camera, wherein the operations further comprise: receiving, via a wireless communication connection, the live video stream from a second camera; and transmitting the live video stream to the social media platform” Clements discloses (abstract, claim 1) the creation of a live video broadcasting mobile application for social sharing of digital streamed video data as represented in Fig. 1.  Clements also discloses (¶0013, ¶0046) that the camera of the smart device is used as video input device along with a plurality of other mobile devices that are used as a live video source, where the app is used to switch and broadcast a video from the live feed acquired by the other mobile devices; (¶0059) LFM application supports devices such as Drones, Wearables, etc.

Regarding claim 15, see rejection similar to claim 4.

Regarding claim 16, see rejection similar to claim 10.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Goldman, Karam, and Maruyama, and further in view of US PG Pub 2015/0058709 to Zaletel (“Zaletel”).
Regarding claim 12, combination of Clements, Goldman, Karam, and Maruyama meets all the limitations of the claim except “The non-transitory computer-readable medium of claim 11, wherein the operations comprise: switching a video source of the live video stream between the first camera and the second camera.”  However, Zaletel discloses (¶0053) that the system comprises a plurality of portable electronic devices with a camera and a server as represented in Fig. 2 (elements 201A-D); (¶0030, ¶0056) another electronic device, such as external camera device, is connected with one of the portable electronic devices, where the portable electronic device acts as a bridge for an external camera device as represented in Fig. 2 (element 203).  Zaletel further discloses (¶0144) that the user begins recording/streaming using three portable electronic devices cameras along with a GoPro camera, where during the recording session, the user switch back and forth between the three portable electronic devices and a GoPro camera.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Clements, Goldman, Karam, and Maruyama’s systems by switching between the cameras of different devices during streaming as taught by Zaletel in order to obtain media from multiple angles with a vantage point that is different than the user’s vantage point (¶0004).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Goldman, Karam and Maruyama, and further in view of Jarvenpaa and Roh.
Regarding claim 13, see rejection similar to claims 2 and 3.

Regarding claim 14, “The non-transitory computer-readable medium of claim 13, wherein the symbol has a heart shape” Karam discloses (¶0036, ¶0037) that the user provided vote (gesture-based feedback signal/symbol) are submitted by selecting a favorable/thumbs-up icon or unfavorable/thumbs-down icon. However, the Examiner takes official notice that it was well known in the art before the effective filing date of the invention to use a heart shape as a feedback signal/symbol. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to use heart shape symbol to Karam’ system would have yielded predictable result of informing viewers about users true emotion toward the segment/content.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Goldman, Karam and Maruyama, and further in view of Roh.
Regarding claim 17, see rejection similar to claim 7.

Regarding claim 19, see rejection similar to claim 9.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Goldman, Karam, Maruyama, and Roh, and further in view of Zaletel.
Regarding claim 20, see rejection similar to claims 11 and 12.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Goldman and Karam and further in view of Jarvenpaa.
Regarding claim 21, combination of Clements, Goldman, and Karam meets all the limitations of the claim except “The method of claim 1, wherein the user gesture includes a tap on a display screen of a viewing device.”  However, Jarvenpaa discloses (¶0069, ¶0080, ¶0081) that while the user is viewing a live video stream, the audience reactions to the video stream is recorded by displaying options to the audience and selecting/tapping Agree or Disagree buttons as represented in Fig. 6A (elements 632, 634); (¶0046, ¶0095) the viewer interacts with the video where the button can be replaced with a user interface element that is activated using a touchpad input.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Clements, Goldman, and Karam’s systems by tapping on a portion of the display as the user gesture as taught by Jarvenpaa in order to record reaction by selecting of reaction buttons that the viewer/user can click in real-time while watching the video (¶0046).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Goldman, Karam, and Maruyama and further in view of Jarvenpaa.
Regarding claim 22, see rejection similar to claim 21.

Regarding claim 23, see rejection similar to claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425